OdliN, Judge,
delivered tbe following opinion:
Tbe agent of tbe defendant, tbe Northern Assurance Company, Limited, bas filed a verified motion asking me to modify tbe order herein entered March 15, 1923, and to permit Mr. H. G. Molina to act as counsel for said defendant.
Tbe present motion is based upon several grounds, which I deem it proper to discuss briefly in their proper order.
First, it is alleged that an error was made by me in my order of March 15, 1923, because I assumed that Mr. Molina bad received cash from tbe plaintiff Goldsmith, and tbe fact is that Goldsmith bad paid no cash to Mr. Molina. But Mr. Molina himself bas admitted in writing that be “accepted a retainer” from Goldsmith; also that be (Molina) signed bis name as one of tbe counsel for Goldsmith at tbe end of one of the complaints in these insurance cases. Tbe point now attempted to be made that the- word “retainer” did not mean actual payment of cash is without force. I deem tbe claim that Goldsmith paid no actual money as mere piffle; be agreed to pay a fee, and a lawyer is just as much bound to a client who makes a valid promise to pay as to a client who delivers tbe currency on tbe spot. Furthermore, Mr. Molina, having stated in writing that be “accepted a retainer” is, in my opinion, clearly estopped to raise any question now of cash or no cash.
Second, permission for Mr. Molina to act now as counsel for tbe defendant is sought upon tbe ground that “bis intervention as one of tbe attorneys for Goldsmith was merely nominal.” This is an unfortunate adjective to describe tbe professional *49attitude of a lawyer wlio signed his name with his own hand at the end of one of the complaints in these insurance cases.
Third, reliance is made on the written permission made by Goldsmith and his other attorney, Mr. O. B. Frazer, allowing Mr. Molina to withdraw and to act for the defendants. This permission does not bind me. I still decline to introduce a precedent so violative of the first principles of ethics. FTo argument is needed to support the position that a court is never bound by any stipulation of two parties to a law suit which seeks to enable a lawyer to jump from one side of such law suit to the other.
Fourth, a very curious reason is embodied in the present motion seeking a change in the former order, which is that five different insurance companies are being sued, and all five suits are of exactly the same nature, grow out of the same fire, each company has same defense, they all desire to be represented by the same attorney, and are unable to agree on any one attorney except Mr. Molina.
This is no concern of mine. If the five companies have tried in vain to agree on some one lawyer in a position to act, let them each engage' a different lawyer. As long as I am in charge of this court I refuse to throw the rules of ethics out of the window of my court room into San Juan bay in order to save a few dollars for five defendants, whether the latter are poor or rich.
Fifth and lastly, these insurance companies ask me to modify my former ruling, because, as matters now stand, they will be obliged to compensate Mr. Molina for considerable time he has spent on these cases.
I dissent most earnestly from the opinion set forth in the *50present motion that these insurance companies will he obliged to compensate Mr. Molina for time dedicated by him tc these cases. It is difficult for me to believe that a high class lawyer of the type of Mr. Molina would think for one moment of accepting any fees from an insurance company in connection with a case in which he had already accepted a retainer from a person bringing a suit against such insurance company. But if Mr. Molina should make such a claim, no respectable court would allow him 5 cents for such services.
Therefore, I positively decline to modify my order of March 15, 1923, except to extend until April 14, 1923, the time within which the several insurance companies may engage counsel.
To this order the defendant excepts.